United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1341
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the District
Marcus L. Hitz,                          * of Nebraska.
                                         *
             Appellant.                  *        [UNPUBLISHED]
                                    ___________

                            Submitted: January 30, 2001

                                Filed: February 2, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Marcus L. Hitz pleaded guilty to conspiring to distribute methamphetamine, in
violation of 21 U.S.C. § 846. The district court1 sentenced him to 168 months
imprisonment and five years supervised release. On appeal, Mr. Hitz challenges the
court’s application of a two-level enhancement for possessing a firearm in connection
with the offense, see U.S.S.G. § 2D1.1(b)(1), and a three-level enhancement for being



      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
a manager or supervisor of the criminal activity that involved five or more participants,
see U.S.S.G. § 3B.1.1(b).

       We conclude the district court did not clearly err in determining Mr. Hitz
possessed a firearm in connection with the offense, given the testimony at sentencing
that he provided a gun as payment for drugs. See United States v. Womack, 191 F.3d
879, 885 (8th Cir. 1999); United States v. Newton, 184 F.3d 955, 957-58 (8th Cir.
1999).

       Likewise, we conclude the court did not clearly err in applying the aggravating-
role enhancement, given the testimony at sentencing that Mr. Hitz regularly had people
drive him around during his drug transactions, that he provided for his drivers’ living
expenses and gave them drugs without charging, that he provided money to others to
rent hotel rooms where drug deals occurred, and that he directed one of his drivers to
hold some drugs because police officers were near. See U.S.S.G. § 3B1.1, comment.
(nn.1-2); United States v. Hyatt, 207 F.3d 1036, 1038 (8th Cir. 2000); United States
v. Johnson, 47 F.3d 272, 277 (8th Cir. 1995).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-